            Case 3:20-cr-00212-MO         Document 15       Filed 09/15/20     Page 1 of 2




JOHN ROBB, OSB. No. 104910
john@salilaw.com
Kevin Sali LLC
1500 S.W. First Ave., Suite 1020
Portland, OR 97201
Telephone: (971) 407-3372
Facsimile: (503) 765-5377

Attorney for Defendant Christopher Fellini



                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


  UNITED STATES OF AMERICA,                                             Case No. 3:20-cr-00212-MO

                    Plaintiff,
                                                        DECLARATION OF JOHN ROBB IN
            vs.                                         SUPPORT OF DEFENDANT’S
                                                        UNOPPOSED MOTION TO CONTINUE
  CHRISTOPHER FELLINI,                                  TRIAL DATE
                    Defendant.



I, John Robb, declare as follows:

       1.         I am the attorney representing Christopher Fellini, the defendant in this case. I am

competent to testify to the matters set forth in this declaration and do so based on personal

knowledge.

       2.         There have been no prior continuances on this case.

       3.         The present continuance is requested because counsel needs additional time to

receive and review full discovery from the government, conduct necessary factual and legal

analysis and investigation, and otherwise prepare a defense.

PAGE 1 –          DECLARATION OF JOHN ROBB IN SUPPORT OF DEFENDANT’S
                  UNOPPOSED MOTION TO CONTINUE TRIAL DATE
            Case 3:20-cr-00212-MO       Document 15       Filed 09/15/20        Page 2 of 2




       4.       I have corresponded with counsel for the Government, who does not object to a

continuance.

       5.       Christopher Fellini agrees with this request for a continuance, understands the

rights provided by the Speedy Trial Act, and waives those rights to the extent necessary for the

granting of this motion in light of the reason for the requested continuance.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 15, 2020 in Portland, Oregon.

                                              By:

                                                      s/John Robb
                                                      John Robb




PAGE 2 –        DECLARATION OF JOHN ROBB IN SUPPORT OF DEFENDANT’S
                UNOPPOSED MOTION TO CONTINUE TRIAL DATE
